Exhibit 16.1 August 17, 2009 Securities and Exchange Commission Washington, D.C. 20549 Ladies and Gentlemen: We were previously principal accountants for GCI, Inc. and, under the date of March 20, 2009, we reported on the consolidated financial statements of the Company as of and for the years ended December 31, 2008 and 2007.On August 11, 2009, we were dismissed.We have read the Company’s statements included under Item 4.01a of its Form 8-K dated August 17, 2009, and we agree with such statements, except we are not in a position to agree or disagree with the Company’s statements that the change was based upon a decision by the Board of Directors. Very truly yours, (signed) KPMG LLP KPMG LLP
